DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Johnson (Reg. 58,539) on March 16, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 1, lines 10-11, the phrase “the extending conduit” has been changed to --the extension portion--. 
	In claim 1, line 19, the phrase “the extending conduit” has been changed to --the extension portion--.
	In claim 6, line 1, the phrase “the conduit” has been changed to --the extension portion--.
	In claim 6, line 4, the phrase “the conduit” has been changed to --the extension portion--.
	In claim 7, line 5, the phrase “the conduit” has been changed to --the extension portion--.


	The above changes to the claims have been made to overcome possible rejections under 35 USC 112(b).

Allowable Subject Matter
Claims 1, 4-7, 10-15, 28, and 29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799